GRANT, Justice,
concurring in part and dissenting in part.
I concur in the majority opinion except for depriving the worker of the 401 weeks’ compensation to which total and permanent disability entitled her. To this conclusion, I say: NO WAY!
On at least nine occasions, the Supreme Court of this State has stated that the Workers’ Compensation Act should be liberally construed in favor of the employee.4 The failure of this Court to effectuate the broad coverage for which the statute was originally enacted is the antithesis of a liberal construction in favor of the worker. As the Supreme Court pointed out in Hargrove v. Trinity Universal Ins. Co., 152 Tex. 243, 256 S.W.2d 73 (1953), one of the reasons for a liberal construction in favor of the worker is that the Workers’ Compensation Act denies the worker his common-law rights. The employee has given up his common-law rights to seek compensation for a lifetime if he is disabled, and by the terms of the Workers’ Compensation Act, the employee is entitled a maximum of 401 weeks for total and permanent disability.
Whenever possible, the Workers’ Compensation Act should be construed as to avoid absurd consequences. Fidelity & Cas. Co. of N.Y. v. Shores, 329 S.W.2d 911 (Tex.Civ.App.—Fort Worth 1959, writ ref’d). We should no longer blindly follow the opinion of Section A of the Commission of Appeals in Texas Employers’ Ins. Ass’n *237v. Guidry, 128 Tex. 433, 99 S.W.2d 900 (1937), because that opinion .does not follow the mandate of the Supreme Court to construe the Workers’ Compensation Act liberally in favor of the employee. Moreover, it reaches the absurd conclusion that the time period in which a worker may receive weekly compensation for a total and permanent disability may end before it begins. The Legislature did not intend such a travesty of justice, and the Commission’s opinion in Guidry must surely rank as one of the ten worst decisions in the jurisprudence of this State. We have the opportunity, some fifty-five years after Guidry, to set the record straight for all injured workers who may encounter this anomaly.
The Workers’ Compensation Act should be construed as a whole. Texas Employers’ Ins. Ass’n v. Holmes, 145 Tex. 158,196 S.W.2d 390, answer to certified question conformed, 196 S.W.2d 1023 (Tex.Civ.App.—Dallas 1946, no writ). All provisions of the Workers’ Compensation Act must be construed together and in such a manner that, if possible, the provisions will operate in harmony. Industrial Accident Board v. Parker, 348 S.W.2d 188 (Tex.Civ.App.—Texarkana 1960, writ ref’d n.r.e.). Section A of the Commission of Appeals in Guidry did not try to harmonize the provisions or construe the Act as a whole. Justice Combs of the Beaumont Court of Appeals in the same Guidry case analyzed the applicable sections with a view toward harmonizing them. In that opinion, the court accurately and succinctly interpreted the Act:
Section 10 [of the Workers’ Compensation Act] does not relate to the accrual of compensation or the time when or within which compensation shall become due and payable. Instead it deals purely and solely with the amount of compensation for total incapacity measured in terms of percentage of wages and weeks of incapacity. The following section, section 11, in similar terms specifies the amount to be paid for partial incapacity. Section 11 further provides “that in no case shall the period of compensation for total and partial incapacity exceed four hundred and one weeks from the date of injury.” The evident intent of the statute is to compensate the injured employee for the incapacity resulting from his injury and the accrual of the payments is contingent upon the occurrence of the incapacity. The two sections together fix the amount to be paid for all incapacity; in extent, whether partial or total, or both; and, in duration, whether temporary or permanent, or both. The “compensation period,” in each instance, refers to the period of compensable incapacity measured in terms of weekly compensation payments. The amount or number of such payments to which the employee is entitled is to be determined by the number of weeks of incapacity, and not by the lapse of time or calendar weeks, from the inception of the injury.
As we have stated above, sections 10 and 11, which we have just discussed, have no reference to the accrual of the payments. The time when payments for incapacity shall accrue or become payable is the subject of section 6, above quoted. The first part of that section provides for the accrual of compensation in cases where the incapacity results within and extends beyond eight days from the date of the accident, and the second portion deals with the accrual of compensation resulting subsequent to the expiration of eight days after the accident. We think it is plainly the intent of this section to fix the time of the accrual of compensation in each and every instance of compensable incapacity, and where claim is made for compensation payments it affords a standard of determining when the payments claimed begin to accrue. The term “incapacity” refers to the particular period of incapacity for which the compensation is then being claimed. In the case before us compensation is being claimed for a total and permanent incapacity commencing October 10, 1933, and such incapacity did not commence within eight days after the accident, the payments began to accrue with the inception of the incapacity, October 10, 1938.
*238Texas Employers’ Ins. Ass’n v. Guidry, 93 S.W.2d 508, 510-11 (Tex.Civ.App.—Beaumont 1935), rev’d, 128 Tex. 433, 99 S.W.2d 900 (1937) (emphasis added).
The Legislature has clearly mandated a recovery of 401 weeks’ compensation for a total and permanent injury when the beginning of the incapacity is simultaneous with the date of the initial injury. Surely, the Legislature did not intend to deny a worker that full amount of compensation, and possibly give him or her no compensation at all, when the beginning of total and permanent incapacity was not simultaneous with the date of the initial injury.
I MUST DISSENT AS LOUDLY AS THE PRINTED WORD WILL PERMIT. THIS DISCRIMINATORY METHOD OF CALCULATION SHOULD BE ENDED.

. Stott v. Texas Employers Ins. Ass’n, 645 S.W.2d 778 (Tex.1983); Goldman v. Torres, 161 Tex. 437, 341 S.W.2d 154 (1960); Superior Ins. Co. v. Jackson, 156 Tex. 61, 291 S.W.2d 689 (1956); Bailey v. American General Ins. Co., 154 Tex. 430, 279 S.W.2d 315 (1955); Hargrove v. Trinity Universal Ins. Co., 152 Tex. 243, 256 S.W.2d 73 (1953); Miears v. Industrial Accident Board, 149 Tex. 270, 232 S.W.2d 671 (1950); American General Ins. Co. v. Williams, 149 Tex. 1, 227 S.W.2d 788 (1950); Huffman v. Southern Underwriters, 133 Tex. 354, 128 S.W.2d 4 (1939).